DETAILED ACTION
This Office action is in reply to correspondence filed 11 February 2021 in regard to application no. 16/433,702.  Claim 1 has been cancelled.  Claims 2-19 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There are several steps and items claimed for which no or inadequate support is found in the originally filed application.
Referring to MPEP § 2161.01 (I), (with emphasis added) “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
With that as background, the following claim limitations have no or insufficient support: “an interactive user interface for controlling management of data in an email channel”, “a first user interface element selectable to implement an online front end query tool”, “a destination portal having a destination format for receipt of audience data”, that the data was “transmitted in a format independent of the destination format”, “transforming the records into a common format”, “a second user interface element selectable”, “implement a predictive model of offline attribution”, “interface elements selectable”, an “interactive user interface”, and “receiving a query via the front end query tool”.
What has been provided is wholly insufficient to convey to one of skill in the relevant art that the applicant was in possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claim 2 is directed to a method (process), claim 8 is directed to a system (machine), claim 14 is directed to a computer-readable medium (manufacture) and the others depend from these.  The claim(s) recite(s) receiving online audience data with attributes including “offline shopping behavior”, making some sort of prediction, and providing information to someone based on an inquiry related to this.  This lies within the enumerated abstract idea of “advertising, marketing or sales activities or behaviors”, which is one of the listed “[c]ertain methods of organizing human activity”.  Further, the process steps can be performed mentally, but for the recitations of generic computers.  A person can store information on paper records; the claimed transformation of records into a common format need be nothing more, looking at the specification, than “filling in gaps” or “layering on new information”, which can be done with pen and paper.  Receiving inputs from publishers can be done verbally or by receiving paper records, and so on.
This judicial exception is not integrated into a practical application because the claims are results-focused without implementation details, and so do not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).  As the claims only manipulate information relating to a person’s shopping behavior, making predictions and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).
They do not apply the abstract idea “with, or by use of a particular machine”, See MPEP § 2106.05(b), as a generic computer, discussed below, is not the particular machine envisioned.  They do not effect a “transformation or reduction of a particular article to a different state or thing”, see MPEP § 2106.05(c), first because such information is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, see MPEP § 2106.05(e), as the lack of particularity as to how a computer performs any of the steps does not go beyond such generally linking.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Between claims 8 and 14, there is a processor, memory storing instructions and a database.  These elements are recited at a high degree of generality, and the specification makes it clear, ¶18, that this is “not required” and can be done by a number of sweepingly broad and non-limiting types of device such as “a traditional server/desktop/laptop; mobile device such as a smartphone or tablet; etc.”, and by the use of “etc.” would cover any and all computing devices, known and unknown.
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - a generic computer performing a series of abstract steps, arranged chronologically - does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 3, 9 and 15 purport to limit an external object, and are thus of no patentable significance at all, and even if it were otherwise, do not make the claims less abstract or add significantly more.  Claims 4, 10 and 16 simply recite further (and unsupported) manipulation of data.  Claims 5-7, 11-13 and 17-19 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible. The Examiner has thoroughly reviewed the originally filed application and finds nothing likely sufficient to overcome this rejection.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 8, 9, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerstenberg et al. (U.S. Publication No. 2013/0024307) in view of Barsukov (U.S. Publication No. 2009/0204545) further in view of Cosman (U.S. Publication No. 2011/0251875).

In-line citations are to Fuerstenberg.
With regard to Claim 2:
Fuerstenberg teaches: A computer-implemented method [0161; the process takes place while a “user” is using a “computer”] of managing an advertising exchange [0166; “advertising selector” may “prioritize the offers”] using email data, [0204; e.g. an “email address” is used] the method comprising operations performed by at least one processor at a first system, [0459; “memory... coupled to the processor” which controls “operations”] the operations including:
providing an interactive user interface for controlling management of data [0266; the “application” may “present user interfaces to the user of the account that is used in the transaction for direct communications between the user and the transaction handler (and/or the issuer) for services”] in an email channel; [0292; the “Internet”, used as it has been for decades to forward e-mail, reads on an e-mail channel]
presenting, in the interactive user interface, a first user interface element selectable to implement an online front end query tool; [0326; at the “point of interaction” a user “may interact with the third party” to “query for intelligence information” such as “transaction profiles”]
providing a destination portal having a destination format [0271; “a standardized format” is used] for receipt of audience data transmitted by one or more publishers... [0007; data are gathered such as “customer purchase information” which “is used to generate customer preference information for making targeted offers”]
receiving one or more inputs of online audience data from the one or more publishers, the online audience data including email channel inventory from multiple publishers, the online audience data having one or more attributes from a group of audience attributes, the online audience data including records from each publisher that do not include the same type of information... [0052-0053; data are received from multiple sources such as “non-transactional data, wish lists, merchant provided information, address information, information from social network websites, information from credit bureaus, information from search engines, information about insurance claims” and include information relevant to “intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases. In one embodiment, the transaction profiles (127) include information about what the user (101) owns, such as points, miles, or other rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user (101). In one embodiment, the transaction profiles (127) include information based on past offer/coupon redemption patterns. In one embodiment, the transaction profiles (127) include information on shopping patterns in retail stores as well as online, including frequency of shopping, amount spent in each shopping trip, distance of merchant location (retail) from the address of the account holder(s), etc.”] 
storing the transformed records in a unified database; [0343; “purchase records” are stored in a “database”]
presenting, in the interactive user interface, a second user interface element selectable to implement a predictive model of offline attribution relating to offline audience data generated by a second system; [0070; starting with a “query interface”, using, 0098, “offline transaction” “information”, 0100, data are used “to generate predictive models to determine what a user (101) is likely to purchase”]
implementing a predictive model of offline attribution relating to offline audience data generated by the second system; [id.]
the offline audience data including offline shopping behavior sourced from at least one offline sources; [0052-0053 as cited above]
including in the unified customer database the online audience data and the offline audience data... [0053 as cited above, the gleaned information includes data “on shopping patterns in retail stores as well as online”] the interactive user interface including interface elements selectable to present online and offline audience data sourced from the unified customer database; [0406; see below]
receiving a query via the front end query tool; [0405; “a query interface can be provided to allow the query to identify a targeted population based on a set of criteria formulated using the values of clusters and factors”]
accessing information in the unified customer database responsive to the query; and
providing the responsive information via the front end query tool. [0406; “the aggregated spending profile (341) can be used in a spending comparison report, such as comparing a sub-population of interest against the overall population, determining how cluster distributions and mean factor values differ, and building reports for merchants and/or issuers for benchmarking purposes.  For example, reports can be generated according to clusters in an automated way for the merchants.  For example, the aggregated spending profile (341) can be used in geographic reports by identifying geographic areas where cardholders shop most frequently and comparing predominant spending locations with cardholder residence locations”]

Fuerstenberg does not explicitly teach that data are in a format independent of the destination format, that they do not all have the same format, or transforming the records into a common format, but it is known in the art.  Barsukov teaches a method for processing financial transactions [title] in which certain steps can be performed “online” or “offline”. [0105] Data may come in a “content type” which “can be of many different formats, and the appropriate subconverter from any of the available sub-converters must be determined before the reply is packaged” using a “TML converter”. [0064] As Fuerstenberg’s invention is a “method[] to communicate with transaction terminals”, [title] and Barsukov explicitly processes requests “in both directions” from a “terminal”, [0057] Barsukov and Fuerstenberg are analogous art as each is directed to managing information related to financial transactions while communicating with external terminals.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Barsukov with that of Fuerstenberg in order to be able to commonize a data format, as taught by Barsukov; further, it is simply a combination of known parts with predictable results, simply performing Barsukov’s process on data such as that of Fuerstenberg before it is stored; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Fuerstenberg does not explicitly teach records include at least one computed or imputed values or augmenting the records in a database, but it is known in the art.  Cosman teaches an advertising system [title] in which “records” are “augmented” with a “product vector produced by [a] product determination module” and are written to a “database”. [0113] The data includes a “value that is computed” in a particular way. [0131] Cosman and Fuerstenberg are analogous art as each is directed to electronic means for managing information related to advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cosman with that of Fuerstenberg in order to be able to add to data, as taught by Cosman; further, it is simply a substitution of one known part for another with predictable results, simply using computed data as in Cosman and writing it to a database by augmenting records as he does rather than using the data and writing-process of Fuerstenberg; the substitution produces no new and unexpected result.

With regard to Claim 3:
The method of claim 2, wherein the one or more publishers is a network of multiple publishers. [0052-0053 as cited above; any group of publishers reads on a network]

This claim is not patentably distinct from claim 2, as it purports to limit an entity outside the scope of the claimed invention.  The nature of a publisher does not impart structure or functionality to the claimed method or modify the performance of any step.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
The method of claim 2, wherein the query is from an advertiser. [0214; users of the system may be “advertisers”]

This claim is not patentably distinct from claim 2, as it purports to limit the person practicing the method rather than the method itself; the occupation of a person performing the method does not impart structure or functionality to the method or in any way modify the process.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
Fuerstenberg teaches: A system for management of an advertising exchange
[0166; “advertising selector” may “prioritize the offers”] using email data, [0204; e.g. an “email address” is used] the system comprising:
one or more databases; [0343; “database”] and
one or more processors for performing operations [0459; “memory... coupled to the processor” which controls “operations”] including:
providing an interactive user interface for controlling management of data [0266; the “application” may “present user interfaces to the user of the account that is used in the transaction for direct communications between the user and the transaction handler (and/or the issuer) for services”] in an email channel; [0292; the “Internet”, used as it has been for decades to forward e-mail, reads on an e-mail channel]
presenting, in the interactive user interface, a first user interface element selectable to implement an online front end query tool; [0326; at the “point of interaction” a user “may interact with the third party” to “query for intelligence information” such as “transaction profiles”]
providing a destination portal having a destination format [0271; “a standardized format” is used] for receipt of audience data transmitted by one or more publishers... [0007; data are gathered such as “customer purchase information” which “is used to generate customer preference information for making targeted offers”]
receiving one or more inputs of online audience data from the one or more publishers, the online audience data including email channel inventory from multiple publishers, the online audience data having one or more attributes from a group of audience attributes, the online audience data including records from each publisher that do not include the same type of information... [0052-0053; data are received from multiple sources such as “non-transactional data, wish lists, merchant provided information, address information, information from social network websites, information from credit bureaus, information from search engines, information about insurance claims” and include information relevant to “intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases. In one embodiment, the transaction profiles (127) include information about what the user (101) owns, such as points, miles, or other rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user (101). In one embodiment, the transaction profiles (127) include information based on past offer/coupon redemption patterns. In one embodiment, the transaction profiles (127) include information on shopping patterns in retail stores as well as online, including frequency of shopping, amount spent in each shopping trip, distance of merchant location (retail) from the address of the account holder(s), etc.”] 
storing the transformed records in a unified database; [0343; “purchase records” are stored in a “database”]
presenting, in the interactive user interface, a second user interface element selectable to implement a predictive model of offline attribution relating to offline audience data generated by a second system; [0070; starting with a “query interface”, using, 0098, “offline transaction” “information”, 0100, data are used “to generate predictive models to determine what a user (101) is likely to purchase”]
implementing a predictive model of offline attribution relating to offline audience data generated by the second system; [id.]
the offline audience data including offline shopping behavior sourced from at least one offline sources; [0052-0053 as cited above]
including in the unified customer database the online audience data and the offline audience data... [0053 as cited above, the gleaned information includes data “on shopping patterns in retail stores as well as online”] the interactive user interface including interface elements selectable to present online and offline audience data sourced from the unified customer database; [0406; see below]
receiving a query via the front end query tool; [0405; “a query interface can be provided to allow the query to identify a targeted population based on a set of criteria formulated using the values of clusters and factors”]
accessing information in the unified customer database responsive to the query; and
providing the responsive information via the front end query tool. [0406; “the aggregated spending profile (341) can be used in a spending comparison report, such as comparing a sub-population of interest against the overall population, determining how cluster distributions and mean factor values differ, and building reports for merchants and/or issuers for benchmarking purposes.  For example, reports can be generated according to clusters in an automated way for the merchants.  For example, the aggregated spending profile (341) can be used in geographic reports by identifying geographic areas where cardholders shop most frequently and comparing predominant spending locations with cardholder residence locations”]

Fuerstenberg does not explicitly teach that data are in a format independent of the destination format, that they do not all have the same format, or transforming the records into a common format, but it is known in the art.  Barsukov teaches a method for processing financial transactions [title] in which certain steps can be performed “online” or “offline”. [0105] Data may come in a “content type” which “can be of many different formats, and the appropriate subconverter from any of the available sub-converters must be determined before the reply is packaged” using a “TML converter”. [0064] As Fuerstenberg’s invention is a “method[] to communicate with transaction terminals”, [title] and Barsukov explicitly processes requests “in both directions” from a “terminal”, [0057] Barsukov and Fuerstenberg are analogous art as each is directed to managing information related to financial transactions while communicating with external terminals.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Barsukov with that of Fuerstenberg in order to be able to commonize a data format, as taught by Barsukov; further, it is simply a combination of known parts with predictable results, simply performing Barsukov’s process on data such as that of Fuerstenberg before it is stored; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Fuerstenberg does not explicitly teach records include at least one computed or imputed values or augmenting the records in a database, but it is known in the art.  Cosman teaches an advertising system [title] in which “records” are “augmented” with a “product vector produced by [a] product determination module” and are written to a “database”. [0113] The data includes a “value that is computed” in a particular way. [0131] Cosman and Fuerstenberg are analogous art as each is directed to electronic means for managing information related to advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cosman with that of Fuerstenberg in order to be able to add to data, as taught by Cosman; further, it is simply a substitution of one known part for another with predictable results, simply using computed data as in Cosman and writing it to a database by augmenting records as he does rather than using the data and writing-process of Fuerstenberg; the substitution produces no new and unexpected result.

With regard to Claim 9:
The system of claim 8, wherein the one or more publishers is a network of multiple publishers. [0052-0053 as cited above; any group of publishers reads on a network]

This claim is not patentably distinct from claim 8, as it purports to limit an entity outside the scope of the claimed invention.  The nature of a publisher does not impart structure or functionality to the claimed system or modify the performance of any step.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
The system of claim 8, wherein the query is from an advertiser. [0214; users of the system may be “advertisers”]

This claim is not patentably distinct from claim 8, as it purports to limit the person using the system rather than the system itself; the occupation of a person using the system does not impart structure or functionality to the system or in any way modify its process.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 14:
Fuerstenberg teaches: A non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations at a first system, [0459; “memory... coupled to the processor” which controls “operations”; the memory “may store instructions for the processor”] the operations including:
providing an interactive user interface for controlling management of data [0266; the “application” may “present user interfaces to the user of the account that is used in the transaction for direct communications between the user and the transaction handler (and/or the issuer) for services”] in an email channel; [0292; the “Internet”, used as it has been for decades to forward e-mail, reads on an e-mail channel]
presenting, in the interactive user interface, a first user interface element selectable to implement an online front end query tool; [0326; at the “point of interaction” a user “may interact with the third party” to “query for intelligence information” such as “transaction profiles”]
providing a destination portal having a destination format [0271; “a standardized format” is used] for receipt of audience data transmitted by one or more publishers... [0007; data are gathered such as “customer purchase information” which “is used to generate customer preference information for making targeted offers”]
receiving one or more inputs of online audience data from the one or more publishers, the online audience data including email channel inventory from multiple publishers, the online audience data having one or more attributes from a group of audience attributes, the online audience data including records from each publisher that do not include the same type of information... [0052-0053; data are received from multiple sources such as “non-transactional data, wish lists, merchant provided information, address information, information from social network websites, information from credit bureaus, information from search engines, information about insurance claims” and include information relevant to “intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases. In one embodiment, the transaction profiles (127) include information about what the user (101) owns, such as points, miles, or other rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user (101). In one embodiment, the transaction profiles (127) include information based on past offer/coupon redemption patterns. In one embodiment, the transaction profiles (127) include information on shopping patterns in retail stores as well as online, including frequency of shopping, amount spent in each shopping trip, distance of merchant location (retail) from the address of the account holder(s), etc.”] 
storing the transformed records in a unified database; [0343; “purchase records” are stored in a “database”]
presenting, in the interactive user interface, a second user interface element selectable to implement a predictive model of offline attribution relating to offline audience data generated by a second system; [0070; starting with a “query interface”, using, 0098, “offline transaction” “information”, 0100, data are used “to generate predictive models to determine what a user (101) is likely to purchase”]
implementing a predictive model of offline attribution relating to offline audience data generated by the second system; [id.]
the offline audience data including offline shopping behavior sourced from at least one offline sources; [0052-0053 as cited above]
including in the unified customer database the online audience data and the offline audience data... [0053 as cited above, the gleaned information includes data “on shopping patterns in retail stores as well as online”] the interactive user interface including interface elements selectable to present online and offline audience data sourced from the unified customer database; [0406; see below]
receiving a query via the front end query tool; [0405; “a query interface can be provided to allow the query to identify a targeted population based on a set of criteria formulated using the values of clusters and factors”]
accessing information in the unified customer database responsive to the query; and
providing the responsive information via the front end query tool. [0406; “the aggregated spending profile (341) can be used in a spending comparison report, such as comparing a sub-population of interest against the overall population, determining how cluster distributions and mean factor values differ, and building reports for merchants and/or issuers for benchmarking purposes.  For example, reports can be generated according to clusters in an automated way for the merchants.  For example, the aggregated spending profile (341) can be used in geographic reports by identifying geographic areas where cardholders shop most frequently and comparing predominant spending locations with cardholder residence locations”]

Fuerstenberg does not explicitly teach that data are in a format independent of the destination format, that they do not all have the same format, or transforming the records into a common format, but it is known in the art.  Barsukov teaches a method for processing financial transactions [title] in which certain steps can be performed “online” or “offline”. [0105] Data may come in a “content type” which “can be of many different formats, and the appropriate subconverter from any of the available sub-converters must be determined before the reply is packaged” using a “TML converter”. [0064] As Fuerstenberg’s invention is a “method[] to communicate with transaction terminals”, [title] and Barsukov explicitly processes requests “in both directions” from a “terminal”, [0057] Barsukov and Fuerstenberg are analogous art as each is directed to managing information related to financial transactions while communicating with external terminals.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Barsukov with that of Fuerstenberg in order to be able to commonize a data format, as taught by Barsukov; further, it is simply a combination of known parts with predictable results, simply performing Barsukov’s process on data such as that of Fuerstenberg before it is stored; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Fuerstenberg does not explicitly teach records include at least one computed or imputed values or augmenting the records in a database, but it is known in the art.  Cosman teaches an advertising system [title] in which “records” are “augmented” with a “product vector produced by [a] product determination module” and are written to a “database”. [0113] The data includes a “value that is computed” in a particular way. [0131] Cosman and Fuerstenberg are analogous art as each is directed to electronic means for managing information related to advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cosman with that of Fuerstenberg in order to be able to add to data, as taught by Cosman; further, it is simply a substitution of one known part for another with predictable results, simply using computed data as in Cosman and writing it to a database by augmenting records as he does rather than using the data and writing-process of Fuerstenberg; the substitution produces no new and unexpected result.

With regard to Claim 15:
The medium of claim 14, wherein the one or more publishers is a network of multiple publishers. [0052-0053 as cited above; any group of publishers reads on a network]

This claim is not patentably distinct from claim 14, as it purports to limit an entity outside the scope of the claimed invention.  The nature of a publisher does not impart structure or functionality to the claimed medium or modify the performance of any step.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 18:
The medium of claim 14, wherein the query is from an advertiser. [0214; users of the system may be “advertisers”]

This claim is not patentably distinct from claim 14, as it purports to limit the person using the software on the claimed medium rather than the medium itself; the occupation of a person using software does not impart structure or functionality to the claimed medium or in any way modify the process.  The reference is provided for the purpose of compact prosecution.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerstenberg et al. in view of Barsukov further in view of Cosman further in view of Meyer et al. (U.S. Publication No. 2011/0202344).

These claims are similar so are analyzed together.
With regard to Claim 4:
The method of claim 2, wherein the transforming comprises normalizing the audience data, converting the audience data to a predetermined format, inputting missing values, appending additional information, cleansing, and manipulating the data for querying in a unified customer database.

With regard to Claim 10:
The system of claim 8, wherein the transforming comprises normalizing the audience data, converting the audience data to a predetermined format, inputting missing values, appending additional information, cleansing, and manipulating the data for querying in a unified customer database.

With regard to Claim 16:
The medium of claim 14, wherein the transforming comprises normalizing the audience data, converting the audience data to a predetermined format, inputting missing values, appending additional information, cleansing, and manipulating the data for querying in a unified customer database.

Fuerstenberg, Barsukov and Cosman teach the method of claim 2, system of claim 8 and medium of claim 14, including converting data to a predetermined format as cited above, but do not teach the remaining manipulation, but it is known in the art.  Meyer teaches a speech-enabled application method in which, as with Barsukov as cited above, data are converted “to a standard format”. [0065] The system can “fill in small gaps” in data. [0012] It can generate “normalized” data, can remove “punctuation and annotations”, and can clean up data such as converting “St.” to “street”. [0065] Any of this reads on manipulation.  The information is stored in a “database”. [0089] Meyer and Barsukov are analogous art as each is directed to electronic means by which data are converted to a standard format.

It would have been obvious to one of ordinary skill in the art to combine the teaching of Meyer with that of Fuerstenberg, Barsukov and Cosman in order to perform, essentially, basic editing steps such as those taught by Meyer; further, it is simply a substitution of one known part for another with predictable results, simply performing the data manipulation of Meyer in place of, or in addition to, that of Barsukov; the substitution produces no new and unexpected result.

The phrase “for querying in a unified customer database” consists entirely of intended-use language which is considered but given no patentable weight.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerstenberg et al. in view of Barsukov further in view of Cosman further in view of Logue (U.S. Publication No. 2012/0191471).

These claims are similar so are analyzed together.
With regard to Claim 5:
The method of claim 2, wherein the unified customer database comprises a series of databases for each of the one or more publishers.

With regard to Claim 11:
The system of claim 8, wherein the unified customer database comprises a series of databases for each of the one or more publishers.

With regard to Claim 17:
The medium of claim 14, wherein the unified customer database comprises a series of databases for each of the one or more publishers.

Fuerstenberg, Barsukov and Cosman teach the method of claim 2, system of claim 8 and medium of claim 14, including multiple databases, but do not teach that they are for the different data sources, but this is known in the art.  Logue teaches analysis of a billing process [title] in which “data are shown in two separate databases since the source of the data is from different sources”. [0033] Logue and Fuerstenberg are analogous art as each is directed to management of financial information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Logue with that of Fuerstenberg, Barsukov and Cosman in order to keep separately-sourced data separate, as taught by Logue; further, it is simply a substitution of one known part for another with predictable results, simply using Logue’s database schema in place of that of Fuerstenberg; the substitution produces no new and unexpected result.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerstenberg et al. in view of Barsukov further in view of Cosman further in view of Kantak et al. (U.S. Publication No. 2010/0082503).

These claims are similar so are analyzed together.
With regard to Claim 7:
The method of claim 2, wherein the responsive information is a count of available email inventory.

With regard to Claim 13:
The system of claim 8, wherein the responsive information is a count of available email inventory.

With regard to Claim 19:
The medium of claim 14, wherein the responsive information is a count of available email inventory.

Fuerstenberg, Barsukov and Cosman teach the method of claim 2, system of claim 8 and medium of claim 14, but do not explicitly teach providing this information, but in addition to being of no patentable significance - it is nonfunctional printed matter, bearing no functional relation to the substrate and therefore considered but given no patentable weight - it is known in the art.  Kantak teaches estimating on-line advertising inventory value [title] in which a system provides the “available inventory information and price” to a “querying salesperson” which may include a particular “email” property. [0023] The information includes an “impression pool” which includes a “count”. [0045] Kantak and Fuerstenberg are analogous art as each is directed to electronic means for managing advertising-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kantak with that of Fuerstenberg, Barsukov and Cosman in order to provide information important to an advertiser, such as availability, as taught by Kantak; further, it is simply a substitution of one known part for another with predictable results, simply providing Kantak’s information in place of, or in addition to, that of Fuerstenberg; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 11 February 2021 in regard to rejections made under §§ 112(a) and 101 have been fully considered but they are not persuasive.  The amendment has rendered moot the objection raised in the previous Office action, and this has been withdrawn.  In regard to § 112(a), the applicant simply makes a conclusory statement that the “specification is filled with description of the claimed limitations”, and points to fig. 4, which does not show how anything whatever is done, and to a lengthy section of the specification (¶24-37, which is clearly in error because the specification ends at ¶30; in any event, this comprises nearly a third of the entire document) without any hint or explanation as to what in the specification or drawings is supposed to show how the applicant performed any of the specific steps for which the Examiner expressed concern.  As the applicant has not pointed out how any of the specific steps are described sufficiently, the rejection is maintained.  
In regard to § 101, the applicant merely makes a conclusory statement that the claims “provide a clear and distinct improvement to an existing technology or technological field” and then appears to argue that the abstract steps somehow transform a generic computer into a “particular computing system”, but this comports with neither the Guidance nor the relevant case law.  The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 2-19 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments focus on language added by amendment and for which the reference to Cosman has been incorporated herein.  The applicant has chosen not to timely traverse, in detail, the bases of rejection of the various dependent claims, so there is no need for further discussion of those claims here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694